Citation Nr: 0004746	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  95-17 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether the disability rating for the veteran's asthma was 
properly reduced from 30 percent to 10 percent.  
2. Entitlement to an increased disability rating for service-
connected asthma.  
3. Entitlement to an increased rating for right knee 
disability, currently rated as 10 percent disabling.  
4. Entitlement to an increased rating for left knee 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from May 1987 to January 1990.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  The 
veteran and his wife testified before a Hearing Officer at 
the RO in July 1995.  In February 1997, the Board remanded 
the case to the RO, and it has now been returned to the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  By rating decision in September 1990, the veteran's 
asthma was assigned a 30 percent rating effective from 
January 27, 1990; the 30 percent rating was continued in a 
rating decision dated in March 1993. 

3.  In December 1994, the RO proposed a reduction in the 
veteran's disability rating for asthma from 30 percent to 10 
percent; the proposed reduction was effectuated by rating 
decision in March 1995, with a 10 percent rating assigned, 
effective from June 1, 1995.  

4.  The preponderance of the evidence did not support the 
reduction in the disability rating for the veteran's asthma 
from 30 percent to 10 percent, effective June 1, 1995.  

5.  The veteran's asthma is manifested primarily by reported 
dyspnea on exertion requiring daily medication including 
combinations of inhalation and oral bronchodilator therapy; 
the asthma is productive of moderate impairment.  

6.  The veteran's right knee disability is manifested 
primarily by lateral instability resulting in slight 
impairment; additional manifestations include crepitus and 
degenerative changes accompanied by limitation of motion with 
swelling and pain on use.  

7.  The veteran's left knee disability is manifested 
primarily by degenerative changes accompanied by limitation 
of motion and pain on use.  


CONCLUSIONS OF LAW

1.  The reduction of the rating for the veteran's asthma from 
30 percent to 10 percent was not proper, and restoration of 
the 30 percent rating is warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.344, 4.97, Diagnostic Code 6602 (1995).  

2.  The criteria for a rating in excess of 30 percent for 
asthma have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1995); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1999).  

3.  The schedular criteria for a rating in excess of 10 
percent for right knee disability based on instability have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999) 

4.  The criteria for a separate 10 percent rating for right 
knee disability due to arthritis and painful motion have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (1999); 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

5.  The criteria for a rating in excess of 10 percent for 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  When 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The evaluation of the same disability under 
various diagnoses and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1999).  

Asthma

In a rating decision dated in September 1990, the RO granted 
service connection for allergic and exercise-induced asthma 
and assigned a 30 percent rating effective from the day 
following the veteran's separation from service in January 
1990.  The RO confirmed and continued the 30 percent 
evaluation in a March 1993 rating decision.  Thereafter, the 
RO proposed reduction of the rating and in a rating decision 
dated in March 1995 effectuated a reduction to 10 percent for 
the veteran's asthma effective from June 1, 1995.  The 
veteran disagreed with the reduction and contends that his 
asthma has not improved, but rather has become worse.  

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

Service medical records show that the veteran first reported 
shortness of breath and audible wheezing when exposed to dust 
in November 1988.  He was hospitalized and treated with 
bronchodilators and antibiotics with improvement in his 
symptoms.  Thereafter, he noted persistent difficulty 
breathing at night and when he went running in the cold.  His 
screening pulmonary function tests were reportedly normal at 
baseline with Forced Expiratory Volume in one second (FEV-1) 
102 percent predicted.  The ratio of FEV-1 to Forced Vital 
Capacity (FVC), that is, FEV-1/FVC, was 84 percent.  
Pulmonary function tests were not done during an 
exacerbation.  An Allergy Clinic evaluation disclosed an 
extrinsic component to the veteran's asthma, with positive 
skin tests for molds and pollens.  Therapy included an 
allergy desensitization program and also included Azmacort, 
Alupent and Theo-Dur.  Exacerbation of the veteran's asthma 
occurred during field maneuvers.  In addition, the veteran 
noted shortness of breath when he ran, and he was placed on 
permanent profile in July 1989.  In September 1989, due to 
shortness of breath at rest, the veteran was started on 40 mg 
of Prednisone every other day.  At a Medical Board 
examination in November 1989, the physician noted the lungs 
showed diffuse expiratory wheezing.  The veteran was noted to 
be stable on 40 mg of Prednisone every other day with a few 
exacerbations that occurred at night.  It was noted that the 
veteran had not been able to run due to exercise-induced 
bronchospasm.  The diagnosis was asthma - allergic and 
exercise induced.  Following Physical Evaluation Board 
Proceedings, the veteran was placed on the temporary 
disability retired list in January 1990.

At a VA examination in July 1990, the veteran reported daily 
wheezing.  He said his walking was limited to one mile slowly 
because of dyspnea and that he was unable to do any jogging.  
His current medications included Azmacort and a Brethine 
inhaler.  The veteran reported he had recently run out of 
Theo-Dur.  On examination, there was diffuse inspiratory and 
expiratory wheezing throughout the lung fields.  The 
inspiratory to expiratory ratio was 1 to 3.  The impression 
was asthma with chronic wheezing.  The physician stated the 
veteran's activity level was significantly limited due to 
this.  A chest X-ray was reportedly negative.  

In its September 1990 rating decision, the RO granted service 
connection for allergic and exercise-induced asthma and 
assigned a 30 percent rating from January 27, 1990.  

At a VA examination in November 1992, the veteran reported 
daily persistent shortness of breath, relieved with inhalers.  
He stated he was unable to be very active physically because 
he developed wheezing with a mild degree of exertion.  On 
examination, there were bilateral expiratory wheezes at the 
lung bases.  The upper airways were clear.  The diagnosis was 
probable asthma, acquired.  The record includes the report of 
November 1992 pulmonary function tests.  Test values on the 
report are not legible.  A handwritten note on the report 
states that spirometry showed normal expiratory flow.  It was 
also stated that the curve shape was suggestive of extra-
thoracic obstruction, possibly due to body habitus or poor 
effort.  

At a VA examination in February 1993, it was noted that the 
veteran's current medications were:  Theo-Dur, 400 mg per 
day; Azmacort, two puffs every four hours; and Proventil 
medihaler, two puffs every four hours and as needed.  The 
veteran said he wheezed every day and had small attacks when 
he had a chest cold.  He also said he did not run anymore 
because exercise produced shortness of breath.  On 
examination, his chest sounded clear.  Before exercise, the 
heart rate was 79, and there was 96 percent oxygen 
saturation.  Post-exercise, the heart rate was 103, and there 
was 98 percent oxygen saturation.  The veteran reported that 
he had used his medinhaler 5 minutes before the test.  The 
diagnosis was asthma, controlled with medications.  

In its March 1993 rating decision, the RO confirmed and 
continued the 30 percent rating for the veteran's asthma.  

In Physical Evaluation Board Proceedings in July 1993, the 
service department determined that the veteran should be 
placed on permanent disability retirement.  The disability 
description included asthma, moderately severe, steroid 
dependent and occurring daily.  The recommended disability 
percentage was 30 percent.  

VA outpatient records indicate that when the veteran was seen 
in April 1994, examination of his lungs showed increased 
expiratory sounds.  The assessment was asthma.  Medications 
were continued.  When seen in September 1994, the veteran's 
lungs were clear.  The assessment was asthma, and the plan 
was to continue inhalers and theophylline, 200 mg twice 
daily.  

At a VA examination in December 1994, the examiner noted that 
the veteran was currently followed for his asthma at a VA 
clinic.  The veteran complained of his asthma interfering 
with his quality of life.  He said it interfered with running 
and prevented him from doing his former construction-type 
work.  On examination, there was no use of accessory muscles 
for breathing.  The lungs were clear without adventitial 
sound.  There was good thoracic expansion and diaphragmatic 
excursion was normal, bilaterally.  The impression was 
asthma.  The examiner noted the veteran complained of asthma 
interfering with his quality of life.  The examiner also 
stated that physical examination was normal.  Pulmonary 
function testing in December 1994 showed FEV-1 was 102 
percent predicted, and FEV-1/FVC was 88 percent.  

In a rating decision dated in December 1994, the RO proposed 
reduction of the rating for the veteran's service-connected 
asthma from 30 percent to 10 percent.  The RO found no 
significant symptomatology was described in VA outpatient 
records dated in April 1994 and September 1994 and noted 
findings on the pulmonary function tests and at the VA 
examination in December 1994.  The RO concluded that evidence 
showed improvement in the service-connected lung condition 
and it no longer warranted a 30 percent rating.  The RO said 
the condition was considered to be one of mild disability 
consisting of paroxysms of asthmatic type breathing (high-
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  The 
RO notified the veteran's of its proposal in a letter dated 
in January 1995 and informed him that he had 60 days in which 
to submit evidence showing why the rating should not be 
reduced.  

In February 1995, the veteran submitted statements from his 
mother, his wife and a friend.  All reported that with 
physical activity the veteran became short of breath.  The 
veteran's wife also stated that the veteran could not play 
with their children unless he used his inhaler and that his 
breathing problems interfered with a variety of activities on 
a daily basis.  

The veteran was scheduled for a VA examination in February 
1995, but he did not report for the examination.  In its 
March 1995 rating decision, the RO reduced the rating for the 
veteran's service-connected asthma effective June 1, 1995.  
The RO found that medical evidence of record indicated 
improvement in the veteran's asthma and that there was no 
additional medical evidence to support lay statements 
indicating the veteran had considerable problems with his 
asthma.  The veteran filed his notice of disagreement in 
March 1995.  He argued that his asthma had become worse, not 
better, and required frequent use of his inhaler.  He 
asserted that he did not miss his VA examination scheduled 
for February 1995, but had specifically requested that it be 
rescheduled.  The RO issued its statement of the case in 
March 1995.  

VA pulmonary function tests in early May 1995 showed pre-
bronchodilator FEV-1 was 81 percent predicted, and FEV-1/FVC 
was 83 percent.  Pulmonary function tests in mid-May 1995 
showed pre-bronchodilator FEV-1 was 92 percent predicted, and 
post-bronchodilator FEV-1 was 112 percent predicted.  Pre-
bronchodilator FEV-1/FVC was 88 percent, and post-
bronchodilator FEV-1/FVC was 96 percent.  

At a VA clinical examination in May 1995, the veteran 
reported he was using an inhaler and that he had to take two 
puffs every 11/2 hours.  In addition, the physician noted the 
veteran was on Solu-Medrol, an anti-inflammatory steroid, 
every 4 hours and theophylline, 400 mg twice a day.  On 
examination, the chest sounds were very clear, there was no 
wheezing, and there was neither tachypnea nor hypopnea.  The 
diagnosis after examination was reactive airway disease, 
aggravated by physical exertion.  The physician stated that 
pulmonary function studies showed the veteran's baseline 
spirometry was normal and bronchodilator markedly improved 
it.  The physician stated the veteran does have reactive 
airway disease and has to use the inhaler before physical 
exertion.  

In May 1995, the veteran filed his substantive appeal and 
requested a hearing before a Hearing Officer at the RO.  In a 
rating decision dated in June 1995, the RO noted the 
additional evidence and continued the 10 percent rating.  In 
its June 1995 supplemental statement of the case, the RO 
framed the issue on appeal as an increased evaluation for 
service-connected asthma, currently evaluated 10 percent.  

At the hearing before the Hearing Officer at the RO in July 
1995, the veteran's representative argued that the recent VA 
pulmonary tests should not be regarded as conclusive.  The 
veteran testified that although he had been told not to use 
inhalers before his VA pulmonary function tests, he had been 
unable to make it from home to the examination without using 
the inhaler.  Further, no one at the examination questioned 
when he had last used the inhaler and the veteran forgot to 
mention that he had used it.  The veteran testified that he 
took two puffs of the inhaler when he was wheezing, but that 
the wheezing returned in 3 hours.  He testified that in 
addition to the inhaler he used Theo-Dur and the dose had 
been increased from 200 mg to 400 mg.  The veteran testified 
that exposure to heat triggered his wheezing and that his 
physical activities were limited by his asthma.  He testified 
that because of his asthma he avoided almost all physical 
activities and had a sedentary job rather than a construction 
job, which he would prefer.  The veteran testified that he 
avoided situations and activities that caused asthma attacks.  
His wife also testified that with any exertion the veteran 
wheezed and became short of breath and that because of this 
he avoided all kinds of physical activity.  

In a July 1995 decision, the Hearing Officer upheld the 
reduction of the 30 percent rating for the veteran's asthma 
and continued the 10 percent rating. 

The veteran underwent VA pulmonary function tests in 
September 1998.  It was noted that the veteran's medications 
included Proventil and Albuterol and that he had a history of 
dyspnea after any exertion and had constant wheezes.  Pre-
bronchodilator FEV-1 was 85 percent predicted, and post-
bronchodilator FEV-1 was 104 percent predicted.  Pre-
bronchodilator FEV-1/FVC was 88 percent, and post-
bronchodilator FEV-1/FVC was 94 percent.  At a VA clinical 
examination in September 1998, the veteran reported he was 
able to ride an exercise bike and experienced mild to 
moderate dyspnea on exertion.  His reported asthma attacks 
occurred when he exercised or exerted, and his treatment 
included Albuterol oral metered dose inhaler.  The physician 
noted that pulmonary function tests showed minimal decrease 
in expiratory flows that improved to normal with a 
bronchodilator.  The diagnosis after examination was 
exercise-induced asthma.  

In a supplemental statement of the case dated in March 1999, 
the RO continued the 10 percent rating for exercise-induced 
asthma.  

Review of the record shows that the 30 percent rating for the 
veteran's service-connected asthma was in effect from January 
27, 1990, to June 1, 1995.  Even though the rating had been 
in effect less than 5 years at the time the reduction was 
proposed in December 1994, the reduction took effect after 
the rating had been in effect for five years.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a reduction under these circumstances is a reduction of 
a rating that has continued for five years or more, and 
hence, becomes subject to the requirements of 38 C.F.R. 
§ 3.344.  See Brown v. Brown, 5 Vet. App. 413 (1993).   

Under the provisions of 38 C.F.R. § 3.344(a), there are at 
least four specific requirements applicable to the rating 
reduction in the present case:  (1) the entire record of 
examinations and the medical-industrial history must be 
reviewed to ascertain whether the recent examination is full 
and complete; (2) examination less full and complete than 
those on which payments were authorized or continued will not 
be used as a basis of reduction; (3) ratings on account of 
diseases subject to temporary and episodic improvement, e.g., 
asthma, will not be reduced on any one examination, except in 
those instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated; and (4) although material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344; see 
Dofflemyer v. Derwinski, 2 Vet App. 277, 280 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594-95 (1991).  

In order to sustain a reduction in rating, it must appear by 
a preponderance of the evidence that the rating reduction is 
warranted.  Brown at 421.  

In this case, the RO based its reduction of the 30 percent 
rating on VA examinations that were as full and complete as 
that upon which the 30 percent rating was continued in the 
March 1993 rating decision.  The evidence considered by the 
RO in its decision to reduce the rating included outpatient 
records, clinical examination reports and pulmonary function 
tests, and these reports considered the same aspects of the 
veteran's asthma as were addressed in the VA examination 
reports of November 1992 and February 1993.  In the Board's 
view, however, the RO did not adequately consider whether the 
evidence before it demonstrated material improvement in the 
veteran's condition that was reasonably certain to be 
maintained under the ordinary conditions of life.  In this 
regard, with the exception of an outpatient visit in April 
1994, the evidence on which the rating was reduced did show 
that the chest sounded clear on clinical examination, but the 
Board notes that the chest also sounded clear at the February 
1993 examination after which the 30 percent rating was 
continued.  The available evidence, including medical 
evidence in service, shows no substantial change in the 
results of pulmonary function tests over time, and even pre-
bronchodilator test results in service and after were 
generally described as normal spirometry.  

Before and after the reduction, the veteran consistently 
reported increased breathing problems with exertion or 
exercise and in February 1995 provided supporting statements 
from family members and a friend.  In addition, in July 1995 
the veteran and his wife testified under oath as to the 
veteran's breathing difficulties associated with physical 
activity.  Also, the record shows that in the period 
following the reduction, as before, a variety of daily 
medications continued to be prescribed for control of the 
veteran's asthma, including daily oral and inhalation 
bronchodilator therapy.  Further, the record shows that in 
May 1995, just prior to the effective date of the reduction, 
the veteran's medications also included an anti-inflammatory 
steroid and an increased daily dose of theophylline in 
addition to the inhalation bronchodilator.  In the Board's 
judgment, this evidence does not support a finding of 
material improvement in the veteran's asthma that is 
reasonably certain to be maintained under the ordinary 
conditions of life.  

Based on the foregoing, the Board concludes that the RO was 
not justified in reducing the veteran's 30 percent rating.  
The rating reduction was void ab initio and reinstatement of 
the prior 30 percent rating for the veteran's asthma is in 
order.  

In his arguments on appeal, the veteran has asserted that his 
asthma not only did not improve, but rather became worse, 
arguing, in effect, that a rating higher than 30 percent is 
warranted for his asthma.  In reducing the veteran's 30 
percent rating to 10 percent and thereafter continuing the 10 
percent rating, the RO denied the claim for an increased 
rating.  The Board has framed this as a separate issue. 

Prior to revisions to the Rating Schedule that became 
effective in October 1996, moderate bronchial asthma with 
rather frequent attacks (separated by only 10 to 14-day 
intervals) with moderate dyspnea on exertion between attacks 
warranted a 30 percent rating.  A 60 percent rating required 
severe bronchial asthma manifested by frequent attacks (one 
or more attacks weekly) and marked dyspnea on exertion 
between attacks with only temporary relief by medication, 
precluding more than light manual labor.  A 100 percent 
rating required pronounced symptoms with very frequent 
asthmatic attacks, severe dyspnea on slight exertion between 
attacks, and marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1995).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  

Review of the record shows that throughout the appeal period 
the veteran's asthma has been manifested primarily by 
reported dyspnea on exertion requiring daily medication 
including combinations of inhalation and oral bronchodilator 
therapy; the veteran's asthma may be characterized as 
moderate.  The level of impairment is consistent with a 30 
percent rating under the criteria in effect prior to October 
6, 1996.  As to a 60 percent rating, the evidence does not 
show, nor does the veteran contend that he has frequent 
asthmatic attacks or that he experiences marked dyspnea on 
exertion.  He does report frequent use of medication, but the 
evidence does not show, nor does the veteran contend, that he 
does not experience sustained relief with the use of his 
medicines.  The veteran has stated repeatedly that his asthma 
prevents him from doing construction work or participating in 
running or football, but the evidence does not show that his 
asthma has interfered with his job in an office.  The 
industrial impairment associated with the veteran's asthma is 
less than severe.  The Board thus concludes the veteran's 
asthma does not meet or more nearly approximate the criteria 
for a 60 percent rating under the criteria in effect prior to 
October 6, 1996.  

Under the criteria for asthma that became effective October 
6, 1996, a 30 percent rating is warranted with FEV-1 of 56 to 
70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted with FEV-1 of 40 to 55 percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
for asthma is warranted with FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; at least 
monthly visits to a physician with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).  

The veteran's asthma clearly meets the requirements for a 30 
percent evaluation under the new rating criteria in that he 
has consistently required daily inhalational and oral 
bronchodilator therapy.  He does not, however, meet the 
requirements for a 60 percent rating under the new criteria 
in terms of pulmonary function test results, and there is no 
evidence that he requires monthly or more frequent doctor's 
visits because of exacerbation of his asthma.  The evidence 
does show that the veteran was taking an anti-inflammatory 
steroid in May 1995, but there is no evidence that three or 
more courses of systemic corticosteroids per year have been 
required.  Moreover, the new criteria are not for 
consideration in evaluating the veteran's asthma prior to 
their effective date in October 1996.  See Rhodan v. West, 12 
Vet. App. 55, 57 (1998).  The evidence that post-dates the 
October 6, 1996, revisions does not demonstrate pulmonary 
test results that approach the levels required for a 60 
percent rating, nor does it indicate exacerbations requiring 
visits to a physician or the requirement for treatment with 
corticosteroids.  Thus it cannot be concluded that the 
veteran's asthma meets or more nearly approximates the 
revised criteria for a 60 percent rating than those for a 30 
percent rating.  

Knees

The veteran is seeking increased ratings for his service-
connected right and left knee disabilities, each currently 
rated 10 percent disabling.  The Board finds these increased 
rating claims to be well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board also finds that the facts 
relevant to these claims have been properly developed, and 
the statutory obligation of VA to assist the veteran in the 
development of these claims has been satisfied.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
histories of the veteran's right and left knee disabilities.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that these issues present no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to the 
veteran's knee disabilities, except as noted below.  

Briefly, the service medical records show the veteran was 
seen in September 1988 with complaints of right knee pain and 
edema.  He walked with a guarded gait and reported difficulty 
with normal standing and walking.  The medial collateral 
ligament and soft tissue were tender to palpation.  The 
assessment was strain, and the veteran was given a profile 
for a week.  In February 1989, the veteran was seen at an 
orthopedic clinic with effusion of the right knee.  He 
reported having heard and felt a "pop" 5 days earlier.  
After examination, the assessment was medial meniscus tear, 
mild, with effusion.  The veteran was given an immobilizer 
and was placed on a profile.  At an orthopedic consultation 
in September 1989, the veteran's right knee was examined and 
Lachman's sign was 1+.  There was mild right knee 
instability, consistent with partial anterior cruciate tear.  

At a VA examination in July 1990, the veteran gave a history 
of a chronic, grinding sensation and popping in the right 
knee since 1988.  He said that instability occurred at least 
every three days and that the left knee was starting to do 
the same.  Examination of the right knee revealed crepitus 
with minimal movement, and no swelling.  The knee was non-
tender to palpation, and range of motion was normal.  
Examination of the left knee revealed crepitus with minimal 
movement, normal range of motion, no swelling and no 
tenderness on palpation.  The impression was history of right 
knee injury in 1988 with persistent discomfort and 
instability and left knee discomfort.  The physician noted 
bilateral joint space narrowing and degenerative changes were 
shown on July 1990 X-rays.  

In its September 1990 rating decision, the RO granted service 
connection for instability of the right knee with 
degenerative changes and assigned a 10 percent rating from 
January 1990.  In the same rating decision, the RO granted 
service connection for left knee discomfort with degenerative 
changes and instability and assigned a 10 percent rating from 
July 1990.  

At a VA examination in November 1992, the veteran reported 
that using stairs caused swelling and redness of the right 
knee.  On examination, range of motion of the right knee was 
from 0 to 120 degrees with pain.  The diagnosis was probable 
degenerative joint disease, right knee.  November 1992 X-rays 
of the right knee did not reveal evidence of fracture, 
dislocation or bony destruction.  

In a July 1993 report of Physical Evaluation Board 
Proceedings, the Physical Evaluation Board described the 
veteran's right knee disability and retropatellar pain 
syndrome with mild medial compartment degenerative joint 
disease.  

VA X-rays of the knees in December 1994 showed no fracture, 
dislocation or other bone or joint pathology.  At a December 
1994 VA orthopedic examination, the veteran complained of 
daily right knee pain, relieved by Tylenol and also relieved 
by hot tub soaks and ice packs when swollen.  On examination, 
the knees were symmetrical, with no fluid, no joint line 
tenderness, no crepitus and negative McMurray's.  The right 
knee flexed to 108 degrees, and the left knee flexed to 120 
degrees.  The impression was history of instability of knees, 
right more than left, with decreased range of motion.  

In its rating decision dated in December 1994, the RO 
continued the 10 percent rating for the right and left knee 
disabilities.  

At a VA examination in May 1995, the veteran complained of 
daily bilateral knee pain, which he said was aggravated by 
walking.  On examination, there was crepitus on flexion and 
extension of the right knee; the right knee flexed to 110 
degrees.  There was no tenderness on palpation of the right 
knee, and there was no movement of the patella.  The left 
knee was tender on palpation of the lateral joint line, and 
the left knee flexed to 105 degrees with discomfort.  Neither 
knee showed effusion or instability; McMurray's was negative 
for each knee.  The diagnosis was chondromalacia of both 
knees.  

In its June 1995 rating decision, the RO continued the 10 
percent rating for each knee.  

The RO accepted the transcript of the July 1995 hearing as 
the veteran's notice of disagreement with the denial of an 
increased rating for his right and left knee disabilities.  
At the hearing, the veteran testified that he had pain in 
both knees every day.  He testified that if his right knee 
was turned in the wrong way, the bones would grind together 
and he had to play with it to pop it back into position.  He 
also testified that he had been given a brace for his right 
knee, which he wore from time to time depending on how much 
it swelled.  He testified that the left knee would also 
become swollen.  

VA X-rays of the veteran's knees were taken in May 1998.  The 
impression was bilateral minimal osteoarthritis, bilateral 
patellar spur, and probable small joint effusion.  

At a VA orthopedic examination in May 1998, the veteran 
stated that his right knee occasionally became swollen 
anteriorly when he sat for long periods.  He said he was 
aware of some stiffness in the right knee and a grinding 
sensation in the front of both knees with all movements.  He 
said he occasionally developed soreness in his left knee, 
which he attributed to compensating for the right knee.  He 
said that twisting of the right knee tended to cause a 
sensation of rubbing of the bones within the knee.  He said 
he must walk down stairs one at a time because of right knee 
pain and a feeling of insecurity of the right knee.  He said 
he occasionally wore a brace for swelling of his right knee, 
perhaps once every two months.  

On examination, squatting was done to 70 degrees of knee 
flexion with the veteran holding onto external support; 
during squatting the veteran complained of bilateral anterior 
knee pain and medial pain on the right when he arose with 
assistance.  Range of motion of both knees was from 0 to 120 
degrees, without pain.  The physician felt a slight 
patellofemoral crepitus beneath the right patella.  The 
physician stated that circumferential measurements were 57 cm 
on the right thigh and 59 cm on the left thigh at equal 
points above the patella, indicating atrophy of the right 
side.  The knees were not tender.   

Laxity examination demonstrated a 2+ positive Lachman's test 
on the right, trace pivot shift on the right and 1+ positive 
valgus laxity of the right knee with the knee in 30 degrees 
of flexion.  Ligament examination of the left knee was normal 
with no laxity.  There was normal quadriceps and hamstring 
strength, bilaterally.  After review of X-rays, the physician 
prepared an addendum report.  He stated that he found no 
disability on the basis of his examination of the left knee.  
He said his diagnosis was right knee ligament injury 
(anterior cruciate ligament deficiency, right knee).  He said 
that because of the ligament laxity, there was a degree of 
instability of the right knee, which would produce flare-ups 
from time to time with increased symptoms.  He stated there 
was no evidence of incoordination.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
degenerative or traumatic arthritis substantiated by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, spasm, or satisfactory evidence of 
painful motion.  For the purpose of rating disability from 
arthritis, each knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  Normal range of knee motion is extension to 0 
degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate 
II (1999).

Under the Rating Schedule, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 address limitation of motion of the knee.  
Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a zero percent rating.  For a 10 percent 
rating, flexion must be limited to 45 degrees.  Flexion 
limited to 30 degrees warrants a 20 percent rating, and 
flexion limited to 15 degrees warrants a 30 percent rating.  
Under Diagnostic Code 5261, extension of the leg limited to 5 
degrees warrants a zero percent rating.  A 10 percent rating 
requires extension limited to 10 degrees.  Extension limited 
to 15 degrees warrants a 20 percent rating, and extension 
limited to 20 degrees warrants a 30 percent rating.  A 50 
percent rating requires extension be limited to 45 degrees.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent rating for severe knee 
impairment with recurrent subluxation or lateral instability.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain and effusion into the joint warrants a 20 percent 
rating.  Symptoms due to the removal of the semilunar 
cartilage of either knee warrant a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Remaining diagnostic codes pertaining to the knee and leg 
concern ankylosis of the knee and impairment of the tibia and 
fibula in terms of malunion or nonunion.  In this case, 
however, there is no indication of the presence of ankylosis 
involving either knee, nor is there any indication of past or 
present malunion or nonunion of either tibia or fibula.  

After review of the record, the Board finds that the 
veteran's right knee disability is manifested primarily by 
lateral instability resulting in slight impairment; 
additional manifestations include crepitus and degenerative 
changes accompanied by limitation of motion with swelling and 
pain on use.  

The instability aspect of the right knee disability may be 
appropriately rated under Diagnostic Code 5257.  The 
physician at the May 1998 VA examination stated there was a 
2+ positive Lachman's test and 1+ valgus laxity, which 
indicate greater laxity than was demonstrated before 
separation from service.  Notwithstanding measured increase, 
the functional impairment is evidenced mainly by the 
veteran's reports of difficulty going down stairs and 
occasions of feelings of instability and occasions of 
locking.  These would be consistent with the flare-ups 
mentioned by the physician who performed the May 1998 VA 
examination.  In the Board's judgment, the disability picture 
in terms of instability of the right knee is one of slight 
impairment warranting a 10 percent rating under Diagnostic 
Code 5257.  The veteran has reported that he uses his right 
knee brace approximately once every two months, and there is 
no evidence that the right knee gives way or that the veteran 
has experienced falls because of his right knee instability.  
Under the circumstances, the Board cannot find that the 
instability of the right knee more nearly approximates 
moderate impairment, which would warrant a 20 percent rating 
under Diagnostic Code 5257.  Further, although the veteran 
has referred to occasions of locking of the right knee, 
frequent episodes of locking, which would warrant a 20 
percent rating under Diagnostic Code 5258 have not been 
shown.  The Board is therefore obliged to continue the 10 
percent rating for right knee instability under Diagnostic 
Code 5257.  

In a precedent opinion, the General Counsel of VA held that a 
veteran who has arthritis and instability in his knee might 
receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97.  The General Counsel 
subsequently held that separate ratings are warranted in 
these types of cases when the veteran has limitation of 
motion of the knee to at least meet the criteria for a zero-
percent rating under Diagnostic Code 5260 or 5261; the 
General Counsel additionally held that a separate rating for 
arthritis could be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.  

In this instance, there is X-ray evidence of arthritis of the 
right knee.  In addition, the presence of painful motion of 
the right knee is shown.  The veteran was found to experience 
pain when arising from squatting at the May 1998 examination, 
and the veteran has reported pain on walking.  In addition, 
there are crepitus and swelling in the knee, and there is 
evidence of atrophy of disuse in the thigh above the right 
knee.  Therefore, at a minimum, the veteran warrants a 
separate 10 percent evaluation for arthritis with pain on 
motion.

The Board also notes that the provisions of 38 C.F.R. 
§ § 4.40, 4.41 (1999) are for consideration in determining 
the extent of limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202, 205-06 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The VA examinations have repeatedly shown that the veteran 
has full extension of his right knee.  Right knee flexion was 
limited to 110 degrees in May 1995 and to 120 degrees in May 
1998.  No incoordination, excess fatigability or significant 
weakness has been found.  There is some evidence of increased 
functional impairment during occasional flare-ups and on 
repeated use.  However, an evaluation of 10 percent 
contemplates pain on motion and limitation of flexion to 45 
degrees, whereas limitation of flexion to 30 degrees is 
required for a 20 percent rating.  Therefore, when all 
pertinent disability factors are considered the Board must 
conclude that the limitation of motion does not more nearly 
approximate that required for a 20 percent evaluation than 
that required for a 10 percent evaluation. 

Relative to the left knee, review of the evidence shows that 
the veteran's left knee disability is manifested primarily by 
degenerative changes accompanied by slight limitation of 
motion and pain on use.  The veteran has not complained of 
instability or locking of the left knee, and such symptoms 
have not been demonstrated at physical examinations.  There 
is, therefore, no basis for rating of the left knee 
disability under Diagnostic Code 5257 or 5258.  The veteran 
has consistently demonstrated full extension of the left knee 
with flexion limited to 105 degrees on the May 1995 VA 
examination and flexion limited to 120 degrees at the May 
1998 VA examination.  The demonstrated range of motion would 
not justify a compensable evaluation under either Diagnostic 
Code 5260 or Diagnostic Code 5261, as the left knee flexes 
well beyond 60 degrees and extends fully to 0 degrees. 
Tenderness of the left knee and discomfort on motion of the 
left knee were noted at the May 1995 VA examination.  The 
veteran also complained of left knee pain with squatting at 
the May 1998 VA examination, although no evidence of left 
knee pain was found on the range of motion testing.  The 
record shows no weakness, excess fatigability or 
incoordination of the left knee, nor is there a showing of 
flare-ups. Therefore, even with consideration of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, the Board must conclude that the 
limitation of motion does not more nearly approximate that 
required for a 20 percent evaluation than that required for a 
10 percent evaluation.  

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  Other than for medical appointments, 
the veteran has not indicated he has lost time from work 
because of his service-connected disabilities.  Further, the 
manifestations of his disabilities to which the veteran 
testified at his hearing and which have been documented in 
the medical evidence are consistent with the assigned 
ratings.  In sum, there is no indication in the record that 
the average industrial impairment resulting from his service-
connected disabilities would be in excess of that 
contemplated by the assigned evaluations.  Therefore, the 
Board finds that the criteria for submission for assignment 
of extra-schedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Reinstatement of a 30 percent rating for asthma, effective 
June 1, 1995, is granted.  

A rating in excess of 10 percent for right knee instability 
is denied.  

A separate 10 percent rating is granted for arthritis and 
painful motion of the right knee, subject to the laws and 
regulations governing the award of monetary benefits.  

A rating in excess of 10 percent for left knee disability is 
denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

